MEMBER INTEREST PURCHASE AGREEMENT




This MEMBER INTEREST PURCHASE AGREEMENT is made as of October 14, 2011, by and
between Ty Miller, Levi Miller, and Eric Jessen (“Sellers”) of membership
interests of Miller Fabrication, L.L.C., a Wyoming limited liability company
(“Miller, or the Company”), and High Plains Gas, Inc., a Nevada corporation
(“Buyer”).

RECITALS




WHEREAS, Sellers owns a one hundred percent (100%) member interest (“Sellers’
Member Interest”) in Miller;

WHEREAS, Sellers desires to sell, and Buyer desires to purchase, the Sellers’
Member Interest in Miller, all on the terms and subject to the conditions set
forth herein; and

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Buyer agree
as follows:

ARTICLE
DEFINITIONS

When used in this Agreement, the following terms shall have the meanings
specified:

.1.

Agreement

shall mean this Member Interest Purchase Agreement, together with the Exhibits
and Schedules attached hereto, as the same may be amended from time to time in
accordance with the terms hereof.

.2.

Closing

shall mean the meeting of the parties to be held at 9:00 a.m., local time, on
the Closing Date, at the offices of High Plains Gas, 1200 E. Lincoln Street,
Gillette, WY 82716, or such other time and place as the parties may mutually
agree in writing.

.3.

Closing Date

shall mean  October 31, 2011, or such other date as the parties may mutually
agree in writing.

.4.

Effective Time shall mean 12:01 a.m., Mountain Time, on October 1, 2011.

1.5

Member Interest shall mean all economic and non-economic interest, including but
not limited to transferable interest, in Miller.

ARTICLE  

PURCHASE AND SALE

.1.

Purchase and Sale.  Buyer and Sellers hereby agree that at the Closing, and upon
all of the terms and subject to all of the conditions of this Agreement, Sellers
shall sell, convey, transfer and assign to Buyer, and Buyer shall purchase and
accept from Sellers, the Sellers’ Member Interest in Miller.

.2.

Purchase Consideration.  

(a)

In consideration of Seller’s sale, conveyance, transfer, delivery and assignment
to Buyer of the Seller Member Interest, at the time of the Closing of this
Agreement, Buyer shall (i) have issued Eight Hundred Forty-Five Thousand
($845,000) in cash by immediately available funds (the “Initial Cash
Consideration”).

(b)

Buyer shall deliver to Seller a Convertible Note in the original principal
amount of $3,000,000 which and secured by appropriate assets which (provided
that Ty Miller, Levi Miller and Eric Jessen each sign employment contracts
containing appropriate non-compete and non-solicitation language acceptable to
Buyer on or before the Closing Date) shall be payable in cash on or before
November 1, 2012, or convertible on and after such date at the option of Seller
in whole of common stock of the Parent Company.  Such Common Stock shall be
convertible as of such date of at a 30% discount from the twenty day volume
weighted average price prior to such date but not less than $.30 per share nor
more than $2.00 per share (if any, “Year One Stock”).  Such shares shall be
pursuant to an appropriate restrictive legend pursuant to Rule 144 of the
Securities Act of 1933.

(c)

Buyer shall deliver to Seller an additional Convertible Note in the original
principal amount of $3,000,000 and secured by appropriate assets which (provided
that Ty Miller, Levi Miller and Eric Jessen each sign employment contracts
containing appropriate non-compete and non-solicitation language acceptable to
Buyer on or before the Closing Date) which shall be payable in cash on or before
November 1, 2013, or convertible on and after such date at the option of Seller
in whole of common stock of the Parent Company.  Such Common Stock shall
convertible as of such date at a 30% discount from the twenty day volume
weighted average price prior to such date but not less than $.30 per share nor
more than $2.00 per share (if any, “Year Two Stock”).  Such shares shall be
pursuant to an appropriate restrictive legend pursuant to Rule 144 of the
Securities Act of 1933.

(d)

Buyer shall enter into an employment agreement (in the form of Exhibit A hereto)
with Ty Miller, Levi Miller and Eric Jessen which provides, among other things,
for 20,000,000 Options to purchase Buyer common stock (the “Option
Consideration”).  The options shall be exercisable at the twenty day volume
weighted average price prior to closing but not less than $.05 per share.  The
Option Consideration shall be subject to the continued full-time employment of
Ty Miller, Levi Miller and Eric Jessen  (the “Key Employees”), and shall vest
twenty (20%) on each of the following four dates: twenty percent (20%) to vest
immediately upon execution of the Agreement, and twenty percent (20%) on each
successive one year anniversary of the date of this Agreement provided that each
and every one of the Key Employees remain employed by Miller.

(e)

The stock issuable upon exercise of the Options in the Option Consideration as
well as any Year One Stock and/or Year Two Stock shall be subject to a lockup
agreement in the form attached hereto as Exhibit A.  

.3.

Operating Agreement.  The parties acknowledge that there is currently no
Operating Agreement in existence for Miller.  

.4.

Deliveries at Closing.

(a)

By Sellers to Buyer.  At the Closing, in addition to the Sellers Member
Interest, Sellers shall deliver the following items to Buyer, each properly
executed and dated as of the Closing Date by Sellers and in form and substance
reasonably acceptable to Buyer:  

”i)" (i)

all required consents applicable to Sellers in its their capacity and to Sellers
in their capacities as members and/or managers of Miller;

ii)" (ii)

a certificate of the Sellers and Miller as to such matters as may reasonably be
requested by Buyer, and

iii)" (iii)

all Transaction Documents as defined below in Sections iv thru x.

(iv)

An executed Assignment, the form of which is attached hereto as Exhibit B (and
if applicable, certificates representing the Member Interest, duly endorsed for
transfer to the Buyer).  Upon delivery of the Member Interest to the Buyer as
herein provided, Buyer shall obtain possession and control of the Company.

(v)

termination statements and instruments of release, in form and substance
satisfactory to counsel for the Buyer, releasing and discharging all mortgages,
liens, claims, charges, security interests, conditional sales contracts,
restrictions or other encumbrances against the Member Interest;

(vi)

the Articles of Organization of Miller, certified by the Secretary of State of
the State of Wyoming;

(vii)

the originals, or copies certified to the satisfaction of the Buyer, of all
title documents with respect to the real property owned by Miller;

(ix)

executed originals of all consents, waivers, approvals and authorizations
required by law, statute, rule, regulation, contract or agreement to be obtained
by Sellers in connection with the consummation of the transactions contemplated
hereby; and

(x)

a copy of any documents which may be necessary to authorize the execution and
delivery of this Agreement.

(b)

By Buyer to Sellers.  At the Closing, Buyer shall deliver the Purchase
Consideration and the following items to Sellers, each properly executed and
dated as of the Closing Date by Buyer and in form and substance reasonably
acceptable to Sellers:  

”i)" (i)

all required consents applicable to Buyer,

ii)" (ii)

a certificate of the principal executive officer of Buyer as to such matters as
may reasonably be requested by Sellers, and

iii)" (iii)

all Transaction Documents.

ARTICLE
REPRESENTATION AND WARRANTIES OF COMPANY AND SELLERS

Seller represents and warrants to Buyer that:

..

Corporate Standing.

Sellers represent that Miller is a limited liability company duly organized and
validly existing and in good standing under the laws of the state of Wyoming.
 Each of Sellers and Miller has the power to own its property, and to execute,
deliver and perform this Agreement and each of the Transaction Documents
applicable to it, and to carry on its business as now being conducted.  Miller
is duly qualified to do business in and is in good standing under the laws of
the State of Wyoming and all other states in which it is currently doing
business. Copies of the Company's Certificate of Organization, Articles of
Organization, Operating Agreement, and minutes of all corporate meetings are
attached hereto as Schedule 3.1, reflect all amendments made thereto at any time
prior to the date of this Agreement, and are correct and complete in all
material respects.

..

Authorizations; Binding Agreements.

The execution, delivery and performance of this Agreement and the other
Transaction Documents by Sellers and each conveyance, assignment, agreement, and
other document herein contemplated to be executed by Sellers, have been duly
authorized by all necessary action.  This Agreement and the other Transaction
Documents and the conveyances, assignments, agreements, and other documents
herein contemplated to be executed, delivered and performed by Sellers are, or
will be upon execution, legal, valid and binding obligations of Sellers, duly
enforceable against Sellers in accordance with their terms (subject, however, to
the effects of bankruptcy, insolvency, reorganization, moratorium, and similar
laws from time to time in effect relating to the rights and remedies of
creditors as well as to general principles of equity).  This Agreement and the
other Transaction Documents and the conveyances, assignments, agreements, and
other documents herein contemplated to be executed, delivered and performed by
Sellers (i) do not and will not result in any violation of, conflict with or
default under the terms of any of Sellers’ or Millers’ organizational documents
or the Operating Agreement (nor, to the knowledge of Sellers, does there exist
any condition which upon the passage of time or the giving of notice would cause
such violation, conflict or default), and (ii) subject only to the required
consents, do not and will not result in any violation of, conflict with or
default under any contract or any other material permit, lease, venture,
indenture, mortgage, agreement, contract, judgment, order or other obligation or
restriction to which Sellers, Miller or the conduct of the maintenance and
operation of Miller may be bound or encumbered (nor, to the knowledge of
Sellers, does there exist any condition which upon the passage of time or the
giving of notice would cause such violation, conflict or default).

..

No Actions Affecting Enforcement of the Agreement and the other Transaction
Documents.

There are no actions, suits, or proceedings pending, or, to the knowledge of
Sellers, threatened, against Sellers or Miller in any court, or administrative
governmental body or agency which will affect in any adverse manner the ability
of Sellers to execute, deliver and perform this Agreement and the other
Transaction Documents.  Subject only to any required consents and such consents
which the failure to obtain could not reasonably be expected to have a material
adverse effect, Sellers have obtained all permits, licenses, franchises,
authorizations, variances, exemptions, concessions, leases, instruments, orders,
consents or approvals of governmental entities and third parties necessary to
execute, deliver and perform this Agreement and the other Transaction Documents.

..

Taxes.

(a)

Except as set forth herein, (i) the Company has timely filed all material Tax
returns and has paid all taxes indicated as due and payable on such returns;
(ii) all Taxes attributable to periods ending on or before the date of the
Closing (the "Closing Date") whether or not the Tax period ends on or before the
Closing Date) have been adequately accrued on the Company's books and records;
(iii) no deficiency for any material amount of Tax has been asserted or assessed
by any Taxing authority against the Company or the Sellers with respect to the
Company which remain outstanding; (iv) neither the Sellers nor the Company have
expressly consented to extend the time in which any Tax may be assessed or
collected by any Taxing authority; (v) neither the Company nor the Sellers has
been notified regarding any ongoing or pending Tax audits by any Taxing
authority against the Company or the Seller with respect to the Company, and
(vi) no consent has been filed relating to any assets or property of the Sellers
or the Company pursuant to Section 341(f) of the Internal Revenue Code of 1986
(the "Code").

(b)

For purposes of this Agreement, "Tax" or "Taxes" shall mean any federal, state,
local or foreign income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, property or windfall profits taxes,
environmental taxes, customs duties, capital stock, franchise, employees' income
withholding, foreign or domestic withholding, social security, unemployment,
disability, real property, personal property, sales, use, transfer, value added,
alternative or add-on minimum or other tax, fee, assessment or charge of any
kind whatsoever including any interest, penalties or additions to Tax or
additional amounts in respect of the foregoing.

(c)

Sellers shall have no liability for any taxes due or owning on Miller after
September 30, 2011.

..

Brokers or Finders Fees.

There is no obligation or liability, contingent or otherwise, for brokers or
finders fees created by Sellers with respect to the matters provided for in this
Agreement and the other Transaction Documents.  No obligation or liability for
brokers or finders fees created by Sellers with respect to the matters provided
for in this Agreement and the other Transaction Documents shall be imposed upon
Buyer or Miller.

..

No Imposition of Liens.

The execution, delivery and performance of this Agreement and the other
Transaction Documents by Sellers shall not result in the imposition of any lien
upon Miller or the Sellers’ Member Interest or by which the ownership,
maintenance and operation of Miller may be bound or encumbered.

..

Title.

As of the date hereof, Sellers own, and as of the Effective Time, will own,
good, valid and marketable title to all of the Member Interest, free and clear
of any and all liens.  As of the Effective Time, good, valid and marketable
title to the Sellers’ Member Interest free and clear of all liens shall pass to
Buyer.

..

Pending Litigation.

There are no actions, suits, arbitrations or proceedings currently pending or,
to the knowledge of Sellers, threatened against any of Sellers or Miller.  There
are no outstanding or unsatisfied judgments, orders or decrees to which Sellers
or Miller are bound.

..

Compliance With Laws.

To the knowledge of Sellers, Sellers and Miller are in compliance with all
orders, writs, injunctions, decrees, judgments, rulings, Laws, rules or
regulations of any governmental entity to which Sellers or Miller are subject,
the violation of which could reasonably be expected to have a material adverse
effect.

..

Environmental Conditions.

(a)

Definitions.  When used in this Section:

(i)

“Environmental Laws” shall mean all applicable laws (including common law),
rules, orders, regulations, statutes, ordinances, codes, decrees and
requirements of any Governmental Authority regulating, relating to or imposing
liability standards of conduct concerning any Hazardous Materials or
environmental protection.

(ii)

“Governmental Authority” shall mean any federal, state, local, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, or any court, in each case having jurisdiction over the
applicable matter.

(iii)

“Hazardous Materials” shall mean any solid waste, petroleum or petroleum
product, hazardous material, hazardous waste, infectious medical waste, or
hazardous or toxic substance defined or regulated as such in any Environmental
Law.

(b)

Environmental Representations and Warranties:

(i)

Sellers and Miller represent that Miller has not conducted business or other
activities in a manner that constituted or constitutes a violation of any
applicable Environmental Law;

 (ii)

Sellers and Miller represent that they have not received any notices or claims
that Miller is a responsible party in connection with any claim or notice
asserted pursuant to 42 U.S.C. Section 9601 et seq., or any comparable state
Environmental Law;

..

Absence of Undisclosed Liabilities.  

The Company does not have any obligations or liabilities, contingent or
otherwise, except liabilities expressly disclosed in this Agreement or in the
financial statements to be provided by Sellers to Buyer as required herein..

..

Factual Representations.

(a)

Each of the material facts regarding Sellers and Miller set forth in the due
diligence information delivered to Buyer was true and complete and correct as of
the date on which it spoke and remains true and correct as of the date hereof
unless superceded by subsequent disclosures.

(b)

The information furnished by Sellers and Miller to Buyer, taken as a whole, does
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements contained therein statements not
misleading.

.13

Member Interests.

All Member Interests of the Company have been duly authorized and are validly
issued, fully paid, and nonassessable.  As of the Effective Time, there will be
no lien, charge, pledge, or other encumbrance on the Member Interest.  There are
no rights, subscriptions, warrants, options, conversion rights or agreements of
any kind outstanding to purchase or otherwise acquire any Member Interest or
securities or obligations of any kind convertible into or exchangeable for any
Member Interest.  Sellers and Miller are not in default of any of their
obligations under the Operating Agreement.  No event, act or omission has
occurred that, with the passage of time or notice, or both, would constitute a
default or breach by Sellers under the Operating Agreement.

.14.

No Defaults.

Neither Miller nor Sellers are in default under any instrument, and neither
Miller nor Sellers have received any notification to the effect that any
contract, agreement or license of Miller is not, or will not be, in full force
and effect, and neither Miller nor Sellers have received any notification of
default, repudiation or disaffirmance from any other party thereto and has no
reason to believe that any contract, agreement or license will not be in full
force and effect.  Neither Miller nor Sellers know of any default by any other
party to a contract, agreement or license of Miller and no event of force
majeure or similar excuse exists under any such contract, agreement or license.

.15.

Employment Matters.

Neither Sellers nor Miller is a party to any contract with any labor
organization or has recognized or agreed to recognize any union or other
collective bargaining unit.  No union or other collective bargaining unit has
been certified as representing any of the employees engaged in the operation of
the business of Miller and neither Sellers nor Miller has received any request
from any person or entity for recognition as a representative of employees
engaged in the operation of the business of Miller for collective bargaining
purposes.

3.16

Business of Miller.  Miller has delivered to Buyer financial statements,
projections, business workload reports and results of operations since at least
January 1, 2008 (“Business Information”).  All Business Information which
Sellers and/or Miller furnished or will furnish to Buyer, including information
with regard to Miller and/or the Sellers (i) is true, accurate and complete as
of its date and in all material respects except to the extent such information
is superseded by information marked as such, (ii) does not omit any material
fact, not misleading and (iii) presents fairly the financial condition of the
organization as of the date and for the period covered thereby.  Attached as
Schedule 3.16 is a copy of the Company's most recent pro-forma, unaudited
balance sheet as of September 30, 2011, ("Latest Balance Sheet") which has been
based upon the information contained in the Company's books and records.  Said
financial statement fairly presents the financial condition and results of
operation of the Company as of the date and for the periods specified thereon.

3.17

Title to Property and Assets.  Except as set forth on Schedule 3.17 (and listed
in Schedule 9B), the Company has good and marketable title to all of properties
and assets owned by it (including but not limited to that shown on the books,
records, equipment lists, inventory lists, supply lists, and other instruments
provided by Sellers to Buyer), free and clear of all mortgages, liens and
encumbrances, except liens for current taxes and assessments not yet due.  With
respect to any property and assets it leases, the Company is in material
compliance with such leases and, holds a valid leasehold interest free of all
liens, claims or encumbrances, except as set forth on Schedule 3.17.  The
Company’s properties and assets are in good condition and repair, in all
material respects, for the purposes for which they are currently used, ordinary
wear and tear excepted.

3.18

Property in Possession of the Company.  The Company holds good and marketable
title to all of the property in its possession or located at its places of
business, free and clear of any liens, claims, or encumbrances, except as stated
in attached Exhibit 3.18.

3.19.

Defects in Property.  Neither the Company nor the Sellers are aware of any
defects with respect to any personal property, real property, improvements on
real property, and fixtures on real property owned, leased, or used by the
Company.




3.20.

Bankruptcy.  Neither the Company nor any of the Sellers has ever been, and is
not now, debtors or bankrupts in any bankruptcy proceeding.




3.21.

True Statements.  Neither this Agreement nor any documents, certificate, or
statement furnished by the Company or Sellers to Buyer contains any untrue
statement of a material fact or omits to state a material fact necessary to make
such statements of facts not misleading.




3.22

Pension Plans.  There are no plans for pension, profit sharing, deferred
compensation, bonuses, stock options, stock purchase or any form of retirement
or deferred benefits to which any shareholder, director, officer, employee,
agent, or other person may be entitled from the Company.




3.23.

Employment Agreements.  There are no existing employment agreements between the
Company and any employees (past or present), except standard agreements for
employment which is terminable at will.




ARTICLE
REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents to Seller that:

..

Organization and Standing.

Buyer is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Nevada and has the power to own its own property,
and to execute, deliver and perform this Agreement and each of the Transaction
Documents, and to carry on its business as now being conducted.  

..

Authorizations; Binding Agreements.

The execution, delivery, and performance of this Agreement and the other
Transaction Documents by Buyer and of each conveyance, assignment, agreement,
and other document herein contemplated to be executed by Buyer have been fully
authorized.  This Agreement and the other Transaction Documents and the
conveyances, assignments, agreements, and other documents herein contemplated to
be executed, delivered and performed by Buyer are, or will be upon execution,
legal, valid and binding obligations of Buyer, duly enforceable against Buyer in
accordance with their terms (subject, however, to the effects of bankruptcy,
insolvency, reorganization, moratorium, and similar laws from time to time in
effect relating to the rights and remedies of creditors as well as to general
principles of equity).  This Agreement and the other Transaction Documents and
the conveyances, assignments, agreements, and other documents herein
contemplated to be executed, delivered and performed by Buyer (i) do not and
will not result in any violation of, conflict with or default under the terms of
Buyer’s organizational documents, and (ii) subject only to the required
consents, do not and will not result in any violation of, conflict with or
default under any material permit, lease, venture, indenture, mortgage,
agreement, contract, judgment, order or other obligation or restriction to which
Buyer is bound (nor, to the knowledge of Buyer, does there exist any condition
which upon the passage of time or the giving of notice would cause such
violation, conflict or default).

..

Brokers or Finders Fees.

There is no obligation or liability, contingent or otherwise, for brokers or
finders fees created by Buyer with respect to the matters provided for in this
Agreement and the other Transaction Documents.  No obligation or liability for
brokers or finders fees created by Buyer with respect to the matters provided
for in this Agreement and the other Transaction Documents shall be imposed upon
Sellers.

ARTICLE
CERTAIN UNDERSTANDINGS AND AGREEMENTS

..

Reasonable Efforts.

Subject to the terms and conditions herein provided, each of the parties hereto
agrees to use its commercially reasonable efforts to take, or cause to be taken,
all action, and to do, or cause to be done, all things necessary, proper and
advisable under applicable Law, and to obtain any required consents necessary to
consummate and make effective the transactions contemplated by this Agreement.
 In case at any time after the Effective Time any further action is necessary or
desirable to carry out the purposes of this Agreement, the proper officers and
members of each party to this Agreement shall take all such necessary action.
 Buyer and Sellers will execute any additional instruments necessary to
consummate the transactions contemplated hereby.

5.2

Non-Solicitation.  Sellers agree that they will not through the date one (1)
year after the end of the later of (i) employment with Miller or (ii) the date
of this Agreement, for any reason, directly or indirectly, on such Sellers’ own
behalf or on behalf of any other person or entity, without the express written
permission of Buyer: (a) solicit or attempt to solicit any current or former
employee or representative of Miller to terminate or modify his or her
relationship with Miller, High Plains Gas Services, LLC, or High Plains Gas,
Inc. or to work for or provides services to another person or entity; or (b)
solicit or attempt to solicit, any client, vendor, service provider or other
business relation of Miller (each a "Business Relation"), about whom he learned
or with whom he came into contact during his employment with Miller on behalf of
any entity or with respect to any service or products which is or may be
competitive with Miller or its services or products.

5.3

Non-Competition.

Sellers agree that during the Restrictive Period (as defined below), they will
not, without the express written consent of Buyer, be associated with or engage
in, directly or indirectly, as employee, consultant, proprietor, stockholder,
partner, agent, representative, officer, or otherwise, the operation of any
business that competes directly with Buyer or Miller in business activities that
are the same or substantially similar to the business activities engaged in by
Buyer or Miller within the United States or any other geographic area in which
Buyer or Miller does business during the Restrictive Period (the "Restricted
Territory").  The term "Restrictive Period" shall mean a period of twelve (12)
months after the later of (i) Seller’s termination of employment for any reason
or (ii) the date of this Agreement.

ARTICLE
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BUYER

Each and every obligation of Buyer to be performed under the Agreement shall be
subject to the satisfaction, prior to or at the Closing, of the following
express conditions precedent:

..

Compliance with Agreement.

Sellers and Miller shall have performed and complied in all material respects
with all of its obligations under this Agreement which are to be performed or
complied with by it prior to or on the Closing Date.

..

Proceedings and Instruments Satisfactory.

All proceedings, corporate or other, to be taken by Sellers and Miller in
connection with the transactions contemplated by this Agreement, and all
agreements, instruments, and other documents incident thereto, including, but
not limited to the Transaction Documents shall be executed and delivered by the
parties thereto on the Closing Date and be reasonably satisfactory in form and
substance to Buyer.

..

No Litigation.

No investigation, suit, action or other proceedings (including, without
limitation, any petition relating to Sellers or Miller under the Bankruptcy Code
or similar federal or state law) shall be threatened or pending before any court
or governmental agency that seeks restraint, prohibition, damages or other
relief in connection with this Agreement or the consummation of the transactions
contemplated hereby or in connection with obligations to creditors.

..

Representations and Warranties.

The representations and warranties made by Sellers and Miller in this Agreement
shall be true and correct in all respects (as to representations and warranties
qualified or limited by the term “Material Adverse Effect,” the word “material,”
or phrases of like import), and in all material respects (as to representations
and warranties not so qualified or limited) as of the Closing Date with the same
force and effect as though said representations and warranties had been made on
the Closing Date.

6.5

Other

(a)

Buyer has obtained financing upon terms and conditions which, in the sole
discretion of Buyer, are satisfactory to Buyer;

(b)

No less than ten (90) days after execution of this Agreement, Sellers shall
provide audited financial statements (including, but not limited to a balance
sheet and income statement) of Miller prepared and certified by an independent
Certified Public Accountant acceptable to Buyer demonstrating the following
information as reflected on the books of the Company as of the date of said
audited financial statements: (i) the value of the assets of the Company
(including all real and personal property); (ii) the value of the accounts
receivable of the Company; and (iii) the value of the cash on hand or in regular
bank accounts.  Sellers shall also provide or allow Buyer to inspect the
following documents and records:  (i) all oil and gas, mineral, tenant, and
other leases, rental agreements, easements, permits, contracts, agreements, and
other material agreements or papers which the Company has an interest in; (ii)
written summaries or descriptions of all material oral agreements, oral
commitments, informal arrangements, and other unwritten executory obligations of
the Company; (iii) all records, documents, inventories, reports, maps, surveys,
and other information possessed by the Company or the Sellers relating to the
Member Interest or the assets of the Company, including, if any, water rights
and mineral rights appurtenant to real property; (iv) all documents, records, or
other information relating to the existence of hazardous waste or substances,
contamination, or other environmental problems which might affect the company.

In the event the financial statements of the Company or the documents and
records are not acceptable to the Buyer, the Buyer shall provide a written
statement of its objections within 60 days of receiving such objectionable
information.  The Sellers and the Company have a reasonable time, not to exceed
twenty (20) days from receiving such objection, in which to take such curative
action as may be necessary, which shall be done at the Sellers’ expense, or, at
the Sellers’ option, Sellers may rescind this Agreement, provided that the Buyer
shall be given a reasonable opportunity to waive objections prior to any
rescission of this Agreement.  Notwithstanding any other provision herein, if
Buyer is not satisfied with the Sellers’ curative actions, Buyer may rescind the
Agreement.  Upon a rescission, all sums paid by Buyer shall be returned to
Buyer, and all interests transferred by Sellers shall be returned to Sellers;
and

(c)

No judgment, decree, or order of any court or government body shall have been
issued and remain in effect which directly or indirectly makes illegal or
otherwise restrains or prohibits the transactions contemplated hereby.  




ARTICLE
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLERS

Each and every obligation of Sellers to be performed on the Closing Date shall
be subject to the satisfaction prior to or at the Closing of the following
express conditions precedent:

..

Compliance with Agreement.

Buyer shall have performed and complied in all material respects with all of its
obligations under this Agreement which are to be performed or complied with by
it prior to or on the Closing Date.

..

Proceedings and Instruments Satisfactory.

All proceedings, corporate or other, to be taken by Sellers in connection with
the transactions contemplated by this Agreement, and all agreements,
instruments, and other documents incident thereto, including, but not limited to
the Transaction Documents shall be executed and delivered by the parties thereto
on the Closing Date and be reasonably satisfactory in form and substance to
Sellers.

..

No Litigation.

No investigation, suit, action or other proceeding shall be threatened or
pending before any court or governmental agency that seeks restraint,
prohibition, damages or other relief in connection with this Agreement or the
consummation of the transactions contemplated hereby.

..

Representations and Warranties.

The representations and warranties made by Buyer in this Agreement shall be true
and correct in all respects (as to representations and warranties qualified or
limited by the term “Material Adverse Effect,” the word “material,” or phrases
of like import), and in all material respects (as to representations and
warranties not so qualified or limited) as of the Closing Date with the same
force and effect as though such representations and warranties had been made on
the Closing Date.

7..

Access to Books, Records and Employees.

From and after the date of the Agreement, Sellers and Miller will authorize and
permit Buyer and its respective representatives to have access during normal
business hours, upon reasonable notice and for reasonable purposes and in such
manner as will not unreasonably interfere with the conduct of Sellers’ business,
to books and records within the control of Sellers that relate to Miller, and to
all books and records, files, documents and other correspondence related to
Miller prior to the Effective Time. Sellers agree to maintain all books,
records, files, documents and other correspondence related to Miller prior to
the Effective Time in accordance with its respective normal document retention
practices after the Closing Date.

ARTICLE VIII
TERMINATION

8..

Termination.

Termination.  Without limiting Section 6.5(b), this Agreement may be terminated
at any time prior to the Effective Time:

(a)

by mutual consent of the Buyer and the Seller;

(b)

by the Buyer if (i) the conditions identified in Article VI hereof have not been
satisfied or cannot be satisfied as provided therein; (ii) the representations
and warranties set forth in Article III are not true and correct in all material
respects as of the Effective Time; or (iii) there has been a material breach of
any covenant contained in this Agreement on the part of any Seller or the
Company, which breach is not cured within 5 days following written notice
thereof; or

(c)

By the Sellers if (i) the conditions identified in Article VII hereof have not
been satisfied or cannot be satisfied prior to the Effective Time; (ii) the
representations and warranties set forth in Article IV are not true and correct
in all material respects as of the Effective Time; or (iii) there has been a
material breach of any covenant contained in this Agreement on the part of the
Buyer, which breach is not cured within 5 days following written notice thereof.

8.2.  Effect of Termination.  In the event of termination of this Agreement as
provided above or otherwise herein, this Agreement will forthwith become void,
all sums delivered by Buyer to Sellers shall be returned to Buyer by Sellers,
and there will be no liability on the part of the Buyer, the Sellers, or the
Company, except willful breaches of this Agreement prior to the time of such
termination.

ARTICLE IX

COVENANTS PRIOR TO THE EFFECTIVE TIME




9A.

Affirmative Covenants.  Prior to the Effective Time, except as consented in
writing by the Buyer, each Seller will, and will cause the Company to:

(a)

conduct its operations according to the ordinary and usual course of business
and use reasonable efforts to preserve intact its business organization and
business relationships;

(b)

promptly inform the Buyer in writing of any material variances from the
representations and warranties contained in this Agreement; and

(c)

promptly inform the Buyer in writing of any material variances from the
information contained in any financial statements or other documents provided by
Sellers to Buyer.

9B.

Negative Covenants.  Prior to the Effective time, except as consented to in
writing by the Buyer, each Seller will not, and will not permit the Company to:

(a)

issue, sell or transfer any of its limited liability company interests,
securities convertible into its equity interests or warrants, options or other
rights to acquire its equity interests, or any bonds or other securities issued
by it;

(b)

mortgage, pledge or subject to any material lien, charge or any other material
encumbrance any portion of its properties or assets, except liens for current
property taxes not yet due and payable;

(c)

sell, assign or transfer any material portion of its tangible or intangible
assets, (including contract rights) except in the ordinary course of business,
except for the assets listed in Schedule 3B, which assets may be transferred by
the Company to Sellers, or their assignee, prior to closing; and

(d)

make any amendments to its Articles of Organization or Operating Agreement.

ARTICLE X

INDEMNIFICATION

10A.

Indemnification by Sellers.  Sellers, and each of them, hereby covenant and
agree to indemnify and hold Buyer harmless from and against any and all loss,
damage, claim, liability, or expense (including, without limitation, reasonable
attorneys' fees) which Buyer may suffer or incur by reason of any action taken
by any of the Sellers, their employees, agents, or representatives, in
connection with or arising from:

(a)

Any Sellers' ownership of any interest of the Company;

(b)

The assertion of any claim or the institution of any suit arising out of any
claim, lien, or encumbrance asserted against any Sellers' interest in the
Company, the assets of the Company, or any other property of the Company, if
such claim, lien, or encumbrance arises out of the ownership or use of the same
by any Seller prior to the Effective Time; and

(c)

The breach of any covenant, warranty, or representation by any Seller contained
herein.

10B.

Indemnification by Buyer.  Buyer hereby covenants and agrees to indemnify and
hold Sellers harmless from and against any and all loss, damage, claim,
liability, or expense (including, without limitation, reasonable attorneys'
fees) which Sellers may suffer or incur by reason of any action taken by Buyer,
his employees, agents, or representatives, in connection with or arising from:

(a)

Acts or omissions of the Buyer in the operation of the Company following the
Effective Time; and

(b)

The breach of any covenant, warranty, or representation by Buyer contained
herein.

ARTICLE I

MISCELLANEOUS

11..

Entire Agreement; Amendment.

This Agreement and the documents referred to herein and to be delivered pursuant
hereto constitute the entire agreement between the parties pertaining to the
subject matter hereof, and supersede all prior and contemporaneous agreements,
understandings, negotiations and discussions of the parties, whether oral or
written, and there are no warranties, representations or other agreements
between the parties in connection with the subject matter hereof, except as
specifically set forth herein or therein.  No amendment, supplement,
modification, waiver or termination of this Agreement shall be binding unless
executed in writing by the party to be bound thereby.  No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision of this Agreement, whether or not similar, nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided.  The
representations and warranties of each party hereto shall be deemed to be
material and to have been relied upon by the other party.  

11..

Expenses.

Except as otherwise specifically provided herein, each of the parties hereto
shall pay the fees and expenses of their respective counsel, accountants and
other experts and the other expenses incident to the negotiation and preparation
of this Agreement and consummation of the transactions contemplated hereby.

11..

Governing Law; Consent to Jurisdiction.

This Agreement shall be construed and interpreted according to the laws of the
State of Wyoming, without regard to the conflicts of law rules thereof.  Either
party hereto may make service on the other party by sending or delivering a copy
of the process to the party to be served at the address and in the manner
provided for the giving of notices as provided herein.  

11..

Assignment.

Buyer may assign its rights and obligations under this Agreement upon the prior
written consent of Sellers, which consent shall not be unreasonably withheld or
delayed.

11..

Notices.

All communications, notices and disclosures required or permitted by this
Agreement shall be in writing and shall be deemed to have been given at the
earlier of the date (a) when delivered personally or by messenger or by
overnight delivery service to an officer of the other party, (b) five days after
being mailed by registered or certified United States mail, postage prepaid,
return receipt requested, or (c) when received via telecopy, telex or other
electronic transmission, in all cases addressed to the person for whom it is
intended at his address set forth below or to such other address as a party
shall have designated by notice in writing to the other party in the manner
provided by this Section:

If to Sellers:

Miller Fabrication, LLC

63 Maple Drive

Douglas, WY 82633

Phone:

Fax:

Attn:  Ty Miller

 

If to Buyer:

High Plains Gas, Inc.

1200 E. Lincoln St..

Gillette, WY  82716

Phone:  (307) 686-5030

Fax: (307) 682-7206

Attn:  Brandon W. Hargett




Copy to:

Cutler Law Group

3355 W Alabama, Ste 1150

Houston, TX 77098

Phone:  (713) 888-0040

Fax:  (800) 836-0714

Attn:  M. Richard Cutler

 

 

 

 




11..

Counterparts; Headings.

This Agreement may be executed in several counterparts, each of which shall be
deemed an original, but such counterparts shall together constitute but one and
the same Agreement.  Article and Section headings in this Agreement are inserted
for convenience of reference only and shall not constitute a part hereof.

11..

Interpretation.

Unless the context requires otherwise, all words used in this Agreement in the
singular number shall extend to and include the plural, all words in the plural
number shall extend to and include the singular and all words in any gender
shall extend to and include all genders.  All references to contracts,
agreements, leases or other understandings or arrangements shall refer to oral
as well as written matters.  The specificity of any representation or warranty
contained herein shall not be deemed to limit the generality of any other
representation or warranty contained herein.

11..

Severability.

If any provision, clause or part of this Agreement, or the application thereof
under certain circumstances, is held invalid, the remainder of this Agreement,
or the application of such provision, clause or part under other circumstances,
shall not be affected thereby.

11..

No Reliance.

No third party is entitled to rely on any of the representations, warranties and
agreements contained in this Agreement.  Buyer and Seller assume no liability to
any third party because of any reliance on the representations, warranties and
agreements of Buyer or Seller contained in this Agreement.  Nothing contained in
this Agreement shall be construed as creating a partnership or joint venture or
any agency relationship between the parties hereto, or any other relationship
other than buyer and Seller as provided herein.

11..

Parties in Interest.

This Agreement shall be binding upon and inure solely to the benefit of each
party hereto, and nothing in this Agreement, express or implied, is intended to
or shall confer upon any other person any rights, benefits or remedies of any
nature whatsoever under or by reason of this Agreement.

11..

Specific Performance.

The parties hereto agree that irreparable damage would occur in the event any of
the provisions of this Agreement were not performed in accordance with the terms
hereof and that the parties shall be entitled to specific performance of the
terms hereof, in addition to any other remedy at Law or equity.

11.12

No Strict Construction.  The language used in this Agreement will be deemed to
be the language chosen by the parties hereto to express their mutual intent, and
no rule of strict construction will be applied against any person.  

11.13.

Joint Liability of Each Seller.  Unless the context otherwise requires, the term
"Sellers" as used in this Agreement shall include each Seller individually, and
the term "Seller" as used in this Agreement shall refer to all Sellers
collectively.  Each covenant, warranty, representation, and undertaking by the
Sellers herein shall be the joint and several covenant, warranty,
representation, and undertaking of each individual Seller.  Notwithstanding the
foregoing, if any Seller becomes disabled or dies prior to the full vestment of
the purchase price, whether in money or share purchase and options, the
remaining Sellers shall not be divested of their rights to receive their pro
rata share of the money and share purchases and options pursuant to Paragraph
2.2.  In the event of the death of a Seller, the lawful heirs of the Seller
shall be entitled to receive the pro-rata share of the purchase price and share
purchase and options that the deceased Seller would otherwise be entitled to.

[Remainder of this page intentionally left blank.]





1










 IN WITNESS WHEREOF, each party hereto has caused this Purchase Agreement to be
executed in its name by a duly authorized officer as of the day and year first
above written.




HIGH PLAINS GAS, INC.

By: /s/ Brandon W. Hargett

Brandon W. Hargett, Chief Executive Officer










Miller Fabrication LLC

By: /s/ Ty Miller

Ty Miller, Managing Member




Miller Principals:

By: /s/ Ty Miller

Ty Miller, As Individuals

By: /s/ Levi Miller

Levi Miller, As Individuals




By: /s/ Eric Jessen

Eric Jessen, As Individuals





2








